Name: Council Regulation (EEC) No 4017/88 of 19 December 1988 amending Regulation (EEC) No 3205/88 as regards certain plain paper photocopiers assembled in the Community by Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 88 Official Journal of the European Communities No L 355/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4017/88 of 19 December 1988 amending Regulation (EEC) No 3205/88 as regards certain plain paper photocopiers assembled in die Community by Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : ( 1 ) By Regulation (EEC) No 3205/88 (2), the Council extended the anti-dumping duty imposed by Regulation (EEC) No 535/87 (3) to certain plain paper photocopiers (PPCs) assembled in the Community by Konica Business Machines Manufacturing GmbH, Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA. The companies Canon Bretagne SA, Develop Dr Eisbein GmbH and Ricoh (UK) Products Ltd offered undertakings during the course of the proceedings which were accepted on 16 November 1988 by Commission Decision 88/51 9/EEC (4). (2) Subsequently, Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA offered undertakings. The Commission verified, at the premises of the companies concerned, that the undertakings removed the conditions justifying the extension by Regulation (EEC) No 3205/88 of the anti-dumping duty to PPCs assembled or produced in the Community. The undertakings also gave satisfactory assurances regarding the future sourcing of parts and materials and other aspects of the assembly operations of the companies concerned in the Community. (3) The Commission, after consultation, has decided to accept these undertakings. (4) Under these circumstances, Regulation (EEC) No 3205/88 extending the anti-dumping duty to PPCs assembled or produced in the Community should be amended to the extent that it concerns Matsushita Business Machine (Europe) GmbH and Toshiba SystÃ ¨mes (France) SA. (5) It is considered appropriate that the duty should be collected up to the date of the acceptance by the Commission of the undertakings, the Council being satisfied that from that date adherence to the terms of the undertakings will eliminate the circumvention of the anti-dumping duty and that non-adherence thereto will entail the application of Article 10 (6) of Regulation (EEC) No 2423/88. HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3205/88 is hereby amended as follows : ' 1 . The definitive anti-dumping duty imposed by Regulation (EEC) No 535/87 on imports of plain paper photocopiers incorporating an optical system, originating in Japan, is hereby also imposed on plain paper photocopiers incorporating an optical system falling within CN codes ex 9009 11 00, ex 9009 12 00 and ex 9009 21 00 introduced into the commerce of the Community after having been assembled or produced in the Community by Konica Business Machines Manufac ­ turing GmbH, LÃ ¼neburg. 2. The rate of duty shall be ECU 225 per unit assembled by Konica Business Machines Manufacturing GmbH.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 November 1988 . (&gt;) OJ No L 209, 2. 8 . 1988, p. 1 . I2) OJ No L 284, 19. 10. 1988, p. 36. (3 OJ No L 54, 24. 2. 1987, p. 12. (4) OJ No L 284, 19. 10. 1988, p. 60. No L 355/2 Official Journal of the European Communities 23 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS